     Case 2:20-cv-00980-WBV-JCW Document 43 Filed 04/15/20 Page 1 of 1



                        UNITED STATES DISTRICT COURT

                        EASTERN DISTRICT OF LOUISIANA


AHMED BAQER, ET AL.                                  CIVIL ACTION

VERSUS                                               NO. 20-980-WBV-JCW

ST. TAMMANY PARISH                                   SECTION: D (2)
GOVERNMENT, ET AL.
                               ORDER OF DISMISSAL
      Before the Court is a Motion to Dismiss Pursuant to Rule 12(b)(6), filed by

defendant, St. Tammany Parish Sheriff’s Office. (R. Doc. 21). St. Tammany Parish

Sheriff’s Office seeks dismissal, with prejudice, of Plaintiffs’ Complaint. Also before

the Court is a Joint Stipulation for Dismissal with Prejudice of Defendant St.

Tammany Parish Sheriff’s Office, filed by Plaintiffs and St. Tammany Parish Sheriff’s

Office. (R. Doc. 42).

      Accordingly,

      IT IS HEREBY ORDERED that all of the Plaintiffs’ claims against St.

Tammany Parish Sheriff’s Office are DISMISSED WITH PREJUDICE, with each

party to bear its own costs.

      IT IS FURTHER ORDERED that St. Tammany Parish Sheriff’s Office’s

Motion to Dismiss (R. Doc. 21) is DENIED as moot.

      New Orleans, Louisiana, April 15, 2020.




                                        ______________________________
                                        WENDY B. VITTER
                                        United States District Judge
